SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Kearny Financial Corp. Exact Name of Registrant as Specified in Its Charter) Maryland 30-0870244 (State of incorporation or organization) (I.R.S. Employer Identification No.) 120 Passaic Avenue, Fairfield, New Jersey (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Common stock, par value $0.01 per share The NASDAQ Stock Market LLC (Title of each class to be registered) (Name of each exchange on which each class is to be registered) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates: 333-198602 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) Item 1.Description of Registrant’s Securities to be Registered. For a description of the Registrant’s securities, reference is made to “Description of Capital Stock of New Kearny Following the Conversion,” “Our Dividend Policy” and “Market for the Common Stock” in the Registrant’s Registration Statement on Form S-1 (File No. 333-198602) (the “Registration Statement”), initially filed with the SEC on September 5, 2014 and amended on February 4, 2015, March 9, 2015, and March 13, 2015, which is hereby incorporated by reference.For a description of the provisions of the Registrant’s Articles of Incorporation and Bylaws that may render a change in control of the Registrant more difficult, reference is made to “Restrictions on Acquisition of New Kearny” and “Description of Capital Stock of New Kearny Following the Conversion” in the Registration Statement. Item 2.Exhibits. 1. Registration Statement on Form S-1 (File No. 333-198602) dated September 5, 2014, as amended on February 4, 2015, March 9, 2015, and March 13, 2015, is hereby incorporated by reference (the “Registration Statement”). 2. Articles of Incorporation (incorporated by reference to Exhibit 3.1 of the Registration Statement). 3. Bylaws (incorporated by reference to Exhibit 3.2 of the Registration Statement). 4. Form of Common Stock Certificate (incorporated by reference to Exhibit 4 of the Registration Statement). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. KEARNY FINANCIAL CORP. Date: May 18, 2015 By: /s/ Craig L. Montanaro Craig L. Montanaro President and Chief Executive Officer
